Citation Nr: 1625323	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  08-27 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 through March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2012 and September 2014, the Board remanded the current issue on appeal for further development.  The Board is satisfied that the directed development action has been performed, and is prepared to proceed with its de novo consideration of the issue on appeal.  Additionally, as noted in the September 2014 Board remand, the Veteran withdrew his hearing request in June 2011.

The Board requested a medical opinion from a specialist under the employ of the Veteran's Health Administration (VHA) in February 2016.  A VHA opinion has since been associated with the Veteran's VA claims file.


FINDING OF FACT

The weight of the evidence establishes the fact that the Veteran's low back disability became manifest in service and has persisted since that time.


CONCLUSION OF LAW

Service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for a low back disability, which he believes is the result of his military service.  Specifically, the Veteran believes that his condition is the result of an April 1970 in-service accident in which a 250 pound ammunition round accidentally dropped and rolled down the right side of his body and onto his right foot, causing multiple foot fractures.  The Veteran was also treated for a back strain in service in 1969, but his back was found to be normal on his separation physical in December 1970.  

The Veteran's wife has written that he has experienced back problems since returning from service and his co-workers have written that the Veteran experienced significant back problems that forced him into early retirement.

Medical opinions dated in June 2011, August 2011, and October 2014 did not provide sufficient rationale to allow the Board to adequately adjudge and weigh their conclusions.  Specifically, the opinions did not provide a sufficient discussion of the relevance, if any, of the Veteran's complaint of lower back pain in 1990, the Veteran's continued treatment by a private physician since 1991 for back pain, the Veteran's forced early retirement in 1995 due to back pain, and the Veteran's 1996 treatment for lower back pain.

As a result, the Board sought an expert medical opinion from an orthopedic surgeon who wrote in May 2016 that "it is at least as likely as not that the Veteran's back disability either began during or was otherwise caused by his military service, to include as a result of the July 1969 treatment for back strain or aforementioned April 1970 in-service accident."  This opinion was supported by an extremely detailed recitation of the history of the Veteran's claimed low back disability, considered the statements provided by the Veteran's wife and co-workers, and cited to supporting factual data/clinical findings. 

The Board finds that the evidentiary record is in at the very least relative equipoise as to whether his current low back disability is the result of his in-service injury.  The VHA medical opinion is the most probative evidence in the record regarding a nexus between the Veteran's current low back disability and his low back complaints in service.  The VHA medical opinion is persuasive because it is accompanied by the most detailed explanation of rationale, cites to clinical data, reflects familiarity with the entire record, shows consideration of the competent lay statements of the Veteran and his wife and co-workers, and it is by an orthopedic surgeon (who by virtue of training and experience is eminently qualified to offer it).  

Notably, the opinions of the VA examiners in August 2011 and October 2014, who provided negative opinions, failed to give appropriate weight and consideration to the competent statements from the Veteran (and his wife and co-workers) regarding the continuity of symptomatology related to his low back disability and also failed to note the clear objective medical documentation that supported his chronic back problem since active service; as such, the medical opinions are considered to be inadequate for rating purposes.  

Here, it is undisputed that the Veteran has a current lower back disability.  The evidence of record also shows that the Veteran began experiencing back problems in service and that he has continued to experience back pain since service.  Finally, the most probative medical opinion of record to reach a conclusion as to the etiology of the Veteran's current back disability found that it was at least as likely as not related to the back pain he began experiencing in service.

As such, resolving all reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record supports the Veteran's claim, and service connection for a low back disability is warranted.


ORDER

Service connection for a low back disability is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


